607 F.2d 704
80-1 USTC  P 9127
FIRSTCO, INC., Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 77-2215.
United States Court of Appeals,Fifth Circuit.
Nov. 27, 1979.

Leonard D. Van Slyke, Jr., James P. Knight, Jr., Jackson, Miss., for plaintiff-appellant.
Robert E. Hauberg, U. S. Atty., Jackson, Miss., Gilbert E. Andrews, Act.  Chief, M. Carr Ferguson, Asst. Atty. Gen., Leonard Henzke, Jr., Marilyn E. Brookens, Attys., Tax Division, U. S. Dept. of Justice, Washington, D. C., for defendant-appellee.
Appeal from the United States District Court for the Southern District of Mississippi.
Before GODBOLD, HILL and POLITZ, Circuit Judges.
PER CURIAM:


1
The findings of fact by the district court are fully supported by the record.  For the reasons set forth in the carefully prepared and scholarly opinion reported at 430 F.Supp. 1193 (S.D.Miss.1977), the decision is


2
AFFIRMED.